Case 8:19-cv-01880-PWG Document 11-1 Filed 09/06/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

(GREENBELT)
ALEXIS GLOVER, )
Plaintiff, Judge Paul W. Grimm
V. ) Case No.: 8:19-cv-01880-PWG
LOAN SCIENCE, LLC,
Defendant. )

MEMORANDUM IN SUPPORT OF DEFENDANT LOAN SCIENCE, LLC’S
MOTION TO DISMISS

Loan Science, LLC (“Loan Science”) respectfully submits this Memorandum of
law in support of its Motion to Dismiss the Complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6).

I. INTRODUCTION

Plaintiff Alexis Glover filed a Complaint against Loan Science on June 26, 2019,
in the United States District Court for the District of Maryland. See Dkt. 1. In the’
Complaint, Plaintiff alleges the following:

1) Loan Science claims to be the loan holder of private student loans that they claim | owe to them.

 

2) Proof of original promissary note was requested and an altered promissary note

 

with my name on it was sent to me. 3) I did not make a loan with Loan Science

 

and requested that they do not continue to bill me for a loan that was not made with

them. 4) They continue to bill me despite lack of proof of ownership of this loan.

 

 
Case 8:19-cv-01880-PWG Document 11-1 Filed 09/06/19 Page 2 of 6

Dkt. 1, p. 3. The docket sheet reflects the “Nature of Suit” as one for “Other Contract”,
lists the “Basis of Jurisdiction” as “U.S. Government - Plaintiff’, and does not designate
the citizenship of the parties. Dkt. 1-1.

Plaintiff seeks the following relief in the Complaint:

1) Relief of loan debt with Loan Science.
2) Reimbursment of all monies paid to Loan Science prior to this claim.

 

 

Dkt. 1, p. 4. As reflected in the Complaint, those are her sole allegations.

However, to state a claim, plaintiff must articulate a basis for imposing liability.
Plaintiff has failed to allege facts sufficient to support any federal claim (or state claim)
against Loan Science, and the Court should dismiss the Complaint against Loan Science
pursuant to Rule 12(b)(6).

Il. LAW AND ARGUMENT

A. Legal Standard for Motion to Dismiss

Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, “a complaint may be
dismissed for failure to state a claim upon which relief can be granted.” Delahey v.
Disney Theatrical Productions, Ltd., No. CIV. A. RDB-08-775, 2008 WL 4443815, *2-3
(D. Md. 2008) (citing Fed.R.Civ.P. 12(b)(6)). “A Rule 12(b)(6) motion tests the legal
sufficiency of a complaint.” /d. (citing Edwards v. City of Goldsboro, 178 F.3d 231, 243
(4th Cir. 1999)). “Although Rule 8(a)(2) requires only a ‘short and plain statement,’ a
complaint must contain ‘more than labels and conclusions’ or a ‘formulaic recitation of

the elements of a cause of action.’” Jd. (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007)). “The factual allegations contained in a complaint ‘must be enough to

2
Case 8:19-cv-01880-PWG Document 11-1 Filed 09/06/19 Page 3 of 6

raise a right to relief above the speculative level, on the assumption that all the allegations
in the complaint are true (even if doubtful in fact).’” Jd. (quoting Twombley, 550 U.S. at
555). “[A] complaint must allege enough facts to state a claim to relief that is plausible
on its face.” Jd. (quoting Twombley, 550 U.S. at 547.)

“A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Forte v. Bd. of Educ. of Harford Cty., No. CIV.A. WMN-14-1490,
2014 WL 6893829, at *3 (D. Md. Dec. 4, 2014) (quoting Ashcroft v. Igbal, 556 U.S. 662,
678 (2009)). A court need not accept a plaintiffs legal conclusions as true, as “threadbare
recitals of the elements of a cause of action, supported by mere conclusory statements, do
not suffice.” Jd. While “notice pleading requires generosity in interpreting a plaintiff's
complaint[,] ... generosity is not fantasy.” Delahey, 2008 WL 4443815, at *3 (quoting
Bender v. Suburban Hosp., Inc., 159 F.3d 186, 191 (4th Cir. 1998)). “Although Rule 8’s
notice-pleading requirements are not onerous, the plaintiff must allege facts that support
each element of the claim advanced.” Kamatta v. Burwell, No. CIV. WDQ-14-3684,
2015 WL 4548615, at *3 (D. Md. July 27, 2015) (citing Bass v. EI. Dupont de Nemours
& Co., 324 F.3d 761, 764-65 (4th Cir. 2003)). “The complaint must not only allege but
also ‘show’ that the plaintiff is entitled to relief.” Id. (citing Iqbal, 556 U.S. at 679).
“When the well pleaded facts do not permit the court to infer more than the mere
possibility of misconduct, the complaint has alleged-but it has not shown-that the pleader

is entitled to relief.” Jd.
-Case 8:19-cv-01880-PWG Document 11-1 Filed 09/06/19 Page 4 of 6

B. Plaintiff Fails to Allege Facts Sufficient to State a Claim Against
Loan Science

Plaintiff fails to allege specific facts against Loan Science sufficient to plausibly
give rise to any federal claim (or state claim), and the Complaint is subject to dismissal.
In considering a Rule 12(b)(6) motion, the Court need not accept Plaintiff's legal
conclusions drawn from the facts, nor need it accept as true unwarranted inferences,
unreasonable conclusions, or arguments.

“Although the Court construes pro se complaints liberally, it is not obliged to

ferret through a complaint, searching for viable claims.” Phair v. Officer Darwin
Zambrana, No. WDQ-14-2618, 2016 WL 258634, at *3 (D. Md. 2016). “Judges in this
District have routinely dismissed pro se complaints for failure to identify the
constitutional, federal, or state provisions upon which the plaintiff’s claims are based.”
Id.
Here, plaintiff has entirely failed to articulate what constitutional, federai, or state
provision upon which her claims are based. Moreover, she has failed to plead any facts
in her Complaint to support a claim for liability as to Loan Science. See Moore v. Bd. of
Educ. of Baltimore Cty., No. cv RDB-16-3439, 2017 WL 3172820, *4 (D. Md. 2017)
(noting that “a plaintiffs status as pro se does not absolve her of the duty to plead
adequately”). |

For those reasons, plaintiff's Complaint should be dismissed.
Case 8:19-cv-01880-PWG Document 11-1 Filed 09/06/19 Page 5 of 6

C. CONCLUSION
Even read in a light most favorable to the non-moving party, Plaintiff has failed
to state a claim for relief against Loan Science. For the foregoing reasons, Loan Science
respectfully requests this Court grant the Motion to Dismiss.’
Date: September 6, 2019 Respectfully submitted,
s/ Padraic K. Keane
Padraic K. Keane # 17179
Jordan Coyne, LLP
10509 Judicial Drive, Suite 200

Fairfax, Virginia 22030
Telephone: (703) 246-0900

Fax: (703) 591-3673
E-mails: p.keane@jocs-law.com
Attorney for Defendant

Loan Science, LLC

 

‘In the alternative, Loan Science requests the Court order Plaintiff to provide a more definite statement of her
claims under Fed. R. Civ. P. 12(e).
Case 8:19-cv-01880-PWG Document 11-1 Filed 09/06/19 Page 6 of 6

CERTIFICATE OF SERVICE

I hereby certify that on September 6, 2019, a true and correct copy of Defendant
Loan Science, LLC’s Memorandum in Support of its Motion to Dismiss was filed
electronically in the ECF system. Notice of this filing will be sent to the parties of record
by operation of the Court’s electronic filing system and via US mail to the plaintiff as

designated below. Parties may access this filing through the Court’s system.

Alexis Glover

14733 4" Street

Apt 385

Laurel, Maryland 20707

s/ Padraic K. Keane
Padraic K. Keane
Attorney for Defendant
Loan Science, LLC
